DETAILED ACTION
This action is in response to communications filed on April 26th, 2022.
Claims are 1 and 3-21 are hereby allowed.  Claims 1, 5-7, and 16-17 are currently amended.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant’s arguments on page 8-10, filed on May 2nd, 2022 regarding amendments to independent claims 1, 7, and 17 are persuasive.  Specifically, the prior art of record (Gasparakis in view of Kojukhov and Chang) does not teach creating a mutable network element that comprises a dedicated network element separate from the operation elements, that is configured as a temporary node of a physical network.
Upon further search and consideration in the technology area of testing network elements in isolation for a verified configuration, as part of an instantiation of network elements on a physical network, no prior art was identified as teaching: creating a mutable network element that comprises a dedicated network element separate from operation elements, that is configured as a temporary node of a physical network.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jones		Pat. Pub.	2019/0199616
Skowronski	Patent no.	10,305,962
Adamson	Pat. Pub.	2012/0331441
Loos		Pat. Pub.	2014/0006570
Shigeta		Pat. Pub.	2010/0115342
Fewtrell	Patent no.	10,771,329
Zhao		Pat. Pub.	2017/0250870
Chu		Patent no.	9,712,406
Khakpour	Pat. Pub.	2016/0028598
Turner		Pat. Pub.	2013/0176857
Lee		Pat. Pub.	2020/0344144
Lahiri		Pat. Pub.	2017/0141974
Cillis		Pat. Pub.	2015/0234725
Zavesky		Pat. Pub.	2019/0342187
Cillis		Pat. Pub.	2018/0121335
Bryant		Pat. Pub.	2016/0224460

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
6/2/22
/BLAKE J RUBIN/Examiner, Art Unit 2457